The appeal in this case was originally dismissed under date of January 20, 1931, for failure to file transcript of the record within the time allowed by the rules of this Court. On January 27, 1931, for good cause shown, the appeal was reinstated. Afterward on January 31, 1931, appellee renewed its motion to dismiss, but on another ground not involved in the first order, namely, that Ward-Latham Company, a necessary and indispensable party to the appeal, had been omitted therefrom. No summons and severance as to Ward-Latham Company was ever applied for or allowed. On March 10, 1931, the Court here entered an order deferring a ruling on the appellee's renewed motion to dismiss and continued that motion until the final hearing of the cause. After the last action of this Court it became the duty of the appellant to file its brief within thirty days as required by the rule. No briefs have been filed on the merits of this case by any of the parties. Notwithstanding the failure of the parties to file briefs we have nevertheless undertaken to examine the transcript of the record on file and have perceived no reversible error therein. The cause now being ready for final disposition and no briefs having been filed, it is ordered that the appeal be again dismissed.
Appeal dismissed. *Page 844 
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.